Citation Nr: 1726418	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right carpal tunnel syndrome (CTS), to include as due to right shoulder disability and right finger disability.

3.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis prior to April 1, 2014.

4.  Entitlement to a rating in excess of 30 percent for left total knee replacement from June 1, 2015.  

5.  Entitlement to an extension of a temporary total rating for the left knee due to convalescence.

6.  Entitlement to a rating in excess of 10 percent for right shoulder strain.

7.  Entitlement to an initial compensable rating for a right shoulder scar prior to August 31, 2012, and for a rating in excess of 10 percent, thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1993.  The character of discharge for the period between July 10, 1988 and May 7, 1993 is considered dishonorable for VA purposes and, as such, the Veteran is not entitled to benefits based on that period of service as a matter of law. 

These matters come before the Board of Veterans' Appeals (Board) from June 2012 (left knee arthritis, right shoulder strain, and CTS), August 2012 (right shoulder scar), and April 2015 (PTSD)  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2012, the RO granted service connection for left knee arthritis and for right shoulder strain and assigned 10 percent initial ratings.  In addition, the RO denied service connection for CTS.  In August 2012, the RO granted service connection for a right shoulder scar and assigned a noncompensable rating.  

In subsequent rating decisions, the Veteran's left knee disability rating was increased following a total knee replacement (TKA) on April 1, 2014.  As such, he has staged ratings for his left knee of: 10 percent prior to April 1, 2014; 100 percent from April 1, 2014 to May 31, 2015; and 30 percent from June 1, 2015.  In December 2015, the Board denied entitlement to a rating in excess of 10 percent for the Veteran's left knee disability prior to April 1, 2014 and remanded the claim for a rating in excess of 30 percent.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans' Claims (CAVC); CAVC vacated the Board's denial and remanded the issue of a rating in excess of 10 percent.  Subsequent to the Board's remand for a rating in excess of 30 percent, the Veteran requested that his temporary total rating be extended.  In May 2016, the RO issued a Statement of the Case (SOC) regarding the Veteran's 30 percent left knee rating.  The Veteran submitted a VA Form 9 substantive appeal (although the issue was already on appeal) and requested a Board video hearing.  Although the Veteran had participated in a formal RO hearing regarding his left knee disability, he has not yet been afforded a Board hearing on the issue.  As such, the staged ratings for the Veteran's knee from April 1, 2014 are being remanded to schedule a Board hearing.

Finally, the Board is cognizant of the ruling of CAVC in Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein CAVC held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's left knee, right shoulder, and right scar render him unable to acquire and maintain substantially gainful employment.  The most recent medical records appear to indicate that the Veteran is employed; the Veteran and his representative have not stated that his employment is marginal.  The Board concludes that a claim for TDIU has not been raised.

The issues of entitlement to service connection for PTSD and CTS, as well as entitlement to increased ratings for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 1, 2014, the Veteran's left knee disability resulted in limitation of motion to 90 degrees; objective painful motion was identified on examination.

2.  Prior to April 1, 2014, the Veteran's left knee disability included subluxation of the patella.  He had positive McMurray test on one occasion, but generally normal stability tests.  The evidence of record does not indicate that his subluxation/instability was greater than slight.

3.  Prior to March 4, 2016, the Veteran's right shoulder strain resulted in, at worst, limitation of flexion and abduction to 120 degrees.  

4.  From March 4, 2016, the Veteran's right shoulder strain resulted in, at worst, limitation of abduction to 105 degrees.  The Veteran has credibly stated that during flare-ups his right shoulder strain resulted in impairment of overhead activities.

5.  Resolving reasonable doubt in the Veteran's favor, during the entire period on appeal his right shoulder and left knee scars were painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left knee arthritis prior to April 1, 2014, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.§§  3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263, 5284 (2017).

2.  The criteria for a separate initial disability rating of 10 percent, and no higher, for left knee subluxation prior to April 1, 2014, were met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

3.  Prior to March 4, 2016, the criteria for a rating in excess of 10 percent for right shoulder strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5201.

4.  The criteria for a 20 percent rating for right shoulder strain have been met from March 4, 2016.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5201.

5.  The criteria for an initial 10 percent rating for right shoulder scar and left knee scar prior to August 31, 2012, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804.

6.  The criteria for a rating in excess of 10 percent for right shoulder scar and left knee scar have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in February and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.1590.

The electronic record includes the Veteran's service treatment records, VA treatment records, statements provided by the Veteran, RO hearing transcripts, and VA examination reports.  Regarding his left knee, the Veteran received VA examinations in May 2012, December 2012, and February 2014 prior to his left TKA.  The Board notes that remand for an examination to address the severity of his subluxation prior to April 1, 2014 would be futile due to his TKA.  The Board will have to rely on medical evidence prior to April 1, 2014 to evaluate the Veteran's left knee rating for that period on appeal.  The ratings provided in Diagnostic Code 5257 are based on "slight," "moderate," and "severe" impairment.  These are not defined in the VA Schedule for Rating Disabilities, and are not medical terms for which a medical opinion must be sought, but legal terms which the Board must evaluate the evidence to determine what is "equitable and just."  See 38 C.F.R. § 4.6.

Regarding his right shoulder and scar disabilities, the Veteran received VA examinations in May 2012, December 2012, and March 2016.  These examination reports, combined with the statements of the Veteran, are sufficient upon which to determine the severity of his disabilities on appeal.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Ratings

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Knee

As noted in the introduction, the Veteran is currently in receipt of staged ratings for his left knee disability.  The Veteran filed a claim for service connection for a left knee disability on September 9, 2011.  A June 2012 rating decision provided an initial 10 percent rating, effective September 9, 2011.  A May 2014 rating decision provided staged ratings following left total knee replacement on April 2, 2014.  Currently being decided on appeal is the Veteran's claim for a rating in excess of 10 percent prior to April 1, 2014.  This 10 percent rating is for limitation of motion under Diagnostic Code (DC) 5261 for limitation of extension of the leg.  The June 2012 rating decision indicated that the 10 percent rating was provided based on  painful motion of the knee under 38 C.F.R. § 4.59.  On April 1, 2014, the Veteran underwent a total left knee arthroplasty (replacement) TKA, and he is in receipt of 100 percent and 30 percent ratings for the period after April 1, 2014.  Medical evidence related to his left knee after his TKA is not applicable to this determination.

Included within 38 C.F.R. § 4.71a  are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability.  An evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee.  Flexion limited to 60 degrees is noncompensable.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.

A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Turning to the available evidence of record, in January 2011, the Veteran sought left knee treatment from the VA.  He had a well-healed anterior vertical scar with no swelling.  He had minimal tenderness over the anterolateral aspect of his left knee over the lateral infrapatellar bursa area.  There was no ligament instability.  The McMurray's maneuver was "minimally uncomfortable."

In February 2012, a Muskogee VAMC treatment note indicated the Veteran had a positive McMurray test on the left and questionable valgus/varus instability.  He had negative posterior/anterior drawer instability bilaterally.  He had popping and clicking with the left knee McMurray test and he reported pain medially.  The assessment was rule out meniscus tear versus chondromalacia patellae.

A March 2012 left knee MRI from Muskogee Diagnostic Imaging showed a large patellofemoral joint effusion, lateral patellar subluxation, marked increase/fluid signal in the course of the anterior cruciate ligament, osteophytosis in all three compartments, bone marrow edema on both sides of the posterior tibiofibular joint, and fragmentation of the posterior horn of the medial meniscus with marked thinning of the hyaline articular cartilage in the medial compartment.  The diagnoses were: severe degenerative joint disease of the medial compartment, moderate degenerative changes in the anterior compartment associated with lateral patellar subluxation and large patellofemoral joint effusion, and abnormal fluid signal within the anterior cruciate ligament throughout its entire length.  This could represent an intra-substance tear or a severe sprain, and subchondral marrow edema at the posterior tibiofibular joint, probably related to degenerative arthritis.  

In May 2012, the Veteran was afforded a VA fee-bases examination (QTC).  The Veteran was noted to have left knee arthritis status post left knee surgery.  The Veteran did not report that flare-ups impacted the function of his left knee.  The Veteran had full (140 degrees) flexion of his right knee, without objective evidence of pain.  He had full extension of his right knee, without objective evidence of pain.  His service-connected left knee had 90 degrees of flexion, with objective evidence of painful motion at 90 degrees.  He had full extension of his left knee, without objective evidence of painful extension.  After repetitive range of motion testing, his flexion and extension remained unchanged.  The functional impairment of his left knee was due to pain on movement.  He had tenderness or pain to palpation of the joint line/soft tissues of the left knee.  He had normal strength in his knees bilaterally.  

Joint stability tests (anterior, posterior, and medial-lateral) were all normal bilaterally.  The examiner marked that there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had a history of meniscal dislocation on the right knee.  He had no symptoms associated with a meniscus (semilunar cartilage) condition of the left knee.  At the time of the examination, the Veteran had not had a total knee replacement.  The Veteran was noted to have a scar associated with his left knee disability.  The examiner observed that the scar was painful and/or unstable or had a total area greater than 39 sq. cm. and referred to the scar questionnaire for more details.  The examiner noted that there was x-ray evidence of left knee arthritis, but that there was no x-ray evidence of patellar subluxation.  The examiner noted the Veteran's left knee did not impact his ability to work.  The examination report included a left knee x-ray which showed "ill-defined sclerotic change in the patella and proximal tibial metaphysis, lateral patellar subluxation, advanced tricompartmental degenerative change evidence by joint space narrowing and osteophytes."  An MRI was recommended.

In December 2012, the Veteran was again afforded a fee-basis VA examination.  The Veteran was noted to have a diagnosis of left knee arthritis status post left knee surgery.  The Veteran did not report any flare-ups that impacted the function of his knee.  He had full flexion of his right knee on range of motion testing, without objective evidence of painful motion.  He had no right knee limitation of extension.  He had left knee flexion to 90 degrees with objective painful motion at 90 degrees.  He had no limitation of extension and no evidence of painful extension.  After repetitive testing, the Veteran's right and left knee ranges of motion remained the same.  The Veteran was noted to have limited function of the left knee due to pain.  His left knee was not painful to palpation.  He had full muscle strength bilaterally.  

Again, joint instability tests (anterior, posterior and medial-lateral) were all normal bilaterally.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated the Veteran did not have a history of any meniscal conditions or surgical procedures for a meniscal condition regarding his left knee.  At the time of the examination, the Veteran had not undergone knee joint replacement.  The knee examiner indicated that the Veteran had a scar that was "painful and/or unstable, or had a total area greater than 39 square cm" indicating a scar examination was necessary.  The examiner noted that imaging studies of the knee were not available prior to the examination report.  His left knee impacted his ability to work by resulting in a "hard time walking and moving around."

In May 2013, the Veteran complained of right knee pain for three years due to use of his right knee to get into a truck because his left knee was painful and in a brace.  The Veteran was working as a truck driver.  On examination, he denied numbness, tingling, burning, or shooting pains down his legs.  The Veteran had normal left lower extremity strength and a normal gait.  

In June 2013,  the Veteran complained of deep pain in his left knee when he first gets up in the morning, and starts to walk.  It was "quite severe."  He denied any locking, catching, or giving way.  He had a negative McMurray test, but worsening pain with varus stressing.  He also had significant crepitance of the patellofemoral joint but most of his pain was isolated to the medial joint line.  The physician noted that an MRI showed significant grade 3 chondromalacia, grade 4 chondromalacia most likely in the medial compartment as well as the patellofemoral joint.  The Veteran was assessed with severe osteoarthritis and status post patellar tendon rupture (the tendon rupture occurred in service).

In November 2013, the Veteran testified at a formal RO hearing regarding his left knee increased rating claim.  He reported he had chronic pain, every day, regarding his left knee.  There was pain "day and night," his knee would "pop" and he stated he could not sit for more than 20 minutes without pain.  He also stated he had pain with "trying to get up."  He was told he was too young for a knee replacement, but that they were going to replace his left knee at some point "soon."  He stated that his motion was limited, and he could "do nothing major, like run" or walk or sit for long periods of time.

In January 2014,  the Veteran reported constant left knee pain that began years prior.  He reported that nothing had improved his pain, and that activity increased his pain.

Just prior to his total knee replacement (March 31, 2014), the Veteran underwent a left knee evaluation at the Muskogee VAMC.  His range of motion was listed as from zero to 120 degrees, with crepitus.  He also had medial and lateral joint line tenderness.  He underwent a left TKA on April 1, 2014.  

Initially, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) CAVC held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the VA examinations included evaluation of the opposite joint, but did not include evaluation of the joint on both active and passive motion, or on weight-bearing and nonweight-bearing.  Although, according to Correia, these examinations are therefore not adequate, it is not possible to provide the Veteran with an updated examination which could provide joint testing that would be applicable to the claim on appeal because the joint was replaced in April 2014.  As such, the Board must provide ratings prior to April 1, 2014 based on the available medical and lay evidence of record.  

Regarding the Veteran's 10 percent rating for limitation of motion due to his left knee arthritis, the Board finds that a rating in excess of 10 percent is not warranted.  During the period prior to April 1, 2014, the Veteran had full pain-free extension of his left knee.  He also had, at worst, limitation of flexion of his left knee to 90 degrees.  DC 5260 does not provide a compensable rating for limitation of flexion for flexion greater than 45 degrees.  The Board notes that the Veteran credibly complained of severe pain, stiffness, and crepitus of his left knee prior to April 1, 2014.  He also testified that he was unable to walk or sit for long periods of time, or to run at all.  VA examinations prior to his TKA included that the Veteran did not report flare-ups of symptoms associated with his left knee.  His November 2013 testimony indicated that his chronic, severe pain was constant in that it lasted "day and night."  As such, his VA examinations were conducted while the Veteran was having severe left knee pain.  As the Veteran was able to flex his left knee greater than 30 degrees prior to April 1, 2014, a rating in excess of 10 percent for limitation of motion is not warranted.  

As his extension remained full and pain-free, a separate evaluation for limitation of extension under DC 5251 is not warranted.  The Board notes that the RO initially granted the 10 percent rating provided to the Veteran for limitation of motion based on his objectively painful and limited motion of his knee.  This evaluation was therefore provided under DC 5003 for degenerative arthritis, which provides a 10 percent rating for degenerative arthritis established by x-ray where objective limitation of motion would otherwise be noncompensable under the appropriate diagnostic code.  Although the RO listed this 10 percent rating under DC 5251 on the Rating Decision Codesheet, the explanation in their narrative decision reveals it was provided under DC 5003.

The Board finds that the Veteran is entitled to a separate 20 percent rating for his left knee prior to April 1, 2014 due to subluxation under DC 5257.  A March 2012 MRI revealed lateral patellar subluxation and fragmentation of the posterior horn of the medial meniscus with marked thinning of the hyaline articular cartilage in the medial compartment.  The x-ray provided with his May 2012 examination included a finding of lateral patellar subluxation.  As such, the evidence shows that the Veteran had subluxation within his left knee lateral patellae.  DC 5257 provides severity levels of "slight," "moderate," and "severe" which are not defined by the schedular rating, but that are left to the evaluation of the Board.  The Board notes DC 5257 relates to subluxation and instability.  In January 2011, the Veteran had no ligament instability but a "minimally uncomfortable" McMurray maneuver.  In February 2012, he had a positive McMurray maneuver with popping and clicking and medial pain.  The May 2012 examination indicated the Veteran had normal joint stability tests.  The December 2012 examination indicated he had normal joint stability tests.  In June 2013, the Veteran denied locking, catching or giving way in his left knee joint.  He had a negative McMurray maneuver, but increased pain with varus stressing and crepitus.  The Board finds that this medical evidence more nearly approximates slight subluxation and instability given that the Veteran had imaging results showing subluxation and thinning of the hyaline articular cartilage in the medial compartment, as well as the occasional positive McMurray and increased pain with varus/valgus stressing.  The Board finds that the Veteran's subluxation/instability was not moderate or severe because he did not complain of instability and, on several occasions, instability testing was negative. 

The Veteran is already separately rated for his left knee scar from April 1, 2014; however, the Board notes that the Veteran had a left knee scar prior to his TKA as he underwent knee surgery in service.  The 2012 VA examiner's addressed his left knee scar in their evaluations.  The Board notes that DC 7804 provides a rating for scars based on the total number of scars with associated symptoms.  As such, the Veteran's left knee scar rating will be further addressed below along with his right shoulder scar.  

In sum, the Board finds that the Veteran is entitled to an initial 10 percent rating for left knee arthritis with painful and limited motion, an initial separate 10 percent rating for subluxation and instability, and a separate grant of service connection for a left knee scar.  The Board notes that the rating for the Veteran's two painful scars (left knee and right shoulder) will be evaluated together as the criteria for a 10 percent rating for painful scars contemplates one or two painful scars.

Shoulder

The Veteran filed a claim for service connection for a right shoulder disability on September 9, 2011.  In a June 2012 rating decision he was granted service connection and a 10 percent rating for his right shoulder disability under DC 5201 for limitation of motion.  He has continued to appeal this initial rating.

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.  Under Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) warrants a 30 (major) percent evaluation.  Limitation of motion to 25 degrees from the side warrants a 40 (major) percent evaluation.  38 C.F.R. § 4.71a ,Code 5201.  The Veteran is noted to be right-handed, and so the right shoulder is his "major" extremity.

Additionally, DC 5200 provides ratings for ankylosis of the scapulohumeral articulation.  This diagnostic code is noted to be for when the "scapula and humerus move as one piece."

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71 , Plate I.

In June 2011, the Veteran had right shoulder pain, worse in front.  He had mild tenderness to the anterior right shoulder but no erythema or swelling.  X-rays showed shoulder arthritis plus possible osteoporosis.  

In July 2011, the Veteran was participating in physical therapy with the VA.  He reported stiffness and pain following right shoulder surgery three years prior.  The occupational therapy consultation indicated the Veteran's flexion was within normal limits.  His abduction was from zero to 120 degrees, extension from zero to 60 degrees, external rotation was zero to 40 degrees (arm at side), and his internal rotation was within normal limits.  His passive range of motion was noted to be within functional limits. He reported some numbness, impaired joint stability, and tightness of the upper trapezius that caused pain.  "Muscle tightness makes it difficult for him to use his shoulder functionally."

In May 2012, the Veteran was afforded a VA fee-basis examination.  He had a diagnosis of status post right shoulder strain with scar.  He reported being diagnosed with osteoarthritis in 2002.  The Veteran did not report that he had flare-ups that impacted the function of his shoulder.  The Veteran had full (180 degrees) flexion and abduction of his right shoulder, with objective pain at 180 degrees.  His left shoulder had full flexion and abduction without objective evidence of painful motion.  After repetitive range of motion testing, the Veteran continued to have 180 degrees of flexion and abduction of his right shoulder.  His functional impairment of the right shoulder was noted to be due to pain on movement.  He had localized tenderness to his right arm but no guarding.  He had normal strength bilaterally and no ankylosis of the shoulder joint.  Rotator cuff tests, dislocation test (crank apprehension and relocation test), and AC joint tests were not performed.  He reported a history of mechanical symptoms (clicking, catching, etc.) on the right, but the examiner noted he did not have a history of recurrent dislocation of the glenohumeral joint.  The examiner also noted the Veteran did not have a history of clavicle or AC joint conditions.  The examiner indicated that the Veteran had a scar that was painful and/or unstable or had a total area greater than 39 sq. cm., and the indication was made to undertake the scar questionnaire.  The Veteran's shoulder was noted to impact his ability to work by making lifting and moving around difficult.  The examination report included an x-ray of the right shoulder showing "no acute displaced fracture, Hill-Sachs or bony Bankart deformity.  The AC joint, clavicle and visualized hemithorax are normal."

In December 2012, the Veteran was afforded a second VA fee-basis examination.  The Veteran was noted to have a diagnosis of right shoulder strain.  He is right hand dominant.  He did not report that flare-ups impacted the function of his shoulder during this examination.  Range of motion testing showed the Veteran had right shoulder flexion and abduction to 120 degrees with objective evidence of painful motion at 120 degrees.  The Veteran had full (180 degrees) of left shoulder flexion and abduction without evidence of painful motion.  The Veteran was able to perform repeat range of motion testing.  After repeat testing his right shoulder flexion and abduction remained to 120 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive testing.  Regarding functional loss of the right shoulder, it was noted to be due to pain.  He did not have localized tenderness or guarding of the right shoulder.  His muscle strength was normal bilaterally.  He did not have ankylosis of the joint.  Rotator cuff tests were not performed and were noted to be "not applicable."  The Veteran was noted to not have a history of mechanical symptoms, such as clicking and catching.  He also had no history of recurrent dislocation of the glenohumeral joint or any history of clavicle, scapula, AC joint and sternoclavicular joint conditions.  There was no tenderness to palpation of the AC joint.  The examiner noted that the impact of the shoulder/arm condition on the Veteran's ability to work was "a hard time lifting."  The examiner also noted that the Veteran had right shoulder internal and external rotation to 60 degrees, with pain at 60 degrees.  His left shoulder had internal and external rotation to full (90 degrees) movement.

In November 2013, the Veteran testified at a formal RO hearing that he did not have "near as much movement as [he] had when [the VA first] rated" his shoulder.  He stated that he was supposed to be able to "go over and touch the back of [his] shoulder" but that he could not do that at the time of the hearing.  He also reported it was sore from moving all the time, and that it would pop "a lot."  It appeared he tried to explain that his shoulder was sore when he tried to do anything over his head.  His attorney asked if his shoulder felt unstable, and the Veteran replied that it was "just sore."  He felt that his symptoms were worse than his 10 percent rating "by far" due to his loss of range of motion.

In January 2015, the Veteran was referred to physical therapy for treatment of his right shoulder pain.  He was status post-surgery on his right shoulder after being injured when some computers fell on him.  He stated his shoulder started hurting him again after using crutches and cane to assist with ambulation after surgery on his left knee.  He worked on the overhead pulleys and the shoulder wheel.  He had muscle tightness in the upper trapezius and parascapular area.  

A July 2015 VA treatment record noted the Veteran's knee was swollen after he had been playing golf.

In March 2016, the Veteran was afforded another VA examination.  The Veteran was noted to have a history of right shoulder impingement syndrome and right rotator cuff tear, both initially diagnosed in the 1990s.  The Veteran reported right shoulder strain, with symptoms starting in 1991 following a fall.  His symptoms worsened over time and he underwent a rotator cuff repair in 1993.  No left shoulder diagnoses were listed.  The Veteran is right-handed.  The Veteran reported right shoulder symptom flare-ups as "limited lifting and no [overhead] or behind-the-back activities."  The Veteran stated he had no flare-ups associated with his left shoulder.  Additionally, the Veteran described his functional impairment related to his right shoulder as limited lifting and no overhead movement.  

On range of motion testing, the Veteran had right shoulder flexion from zero to 140 degrees, external rotation from zero to 20 degrees, abduction from zero to 105 degrees and internal rotation from zero to 90 degrees.  Objective pain was noted during all range of motion testing.  He had functional loss due to anterior pain limiting overhead movement and lifting.  He had no evidence of pain with weightbearing.  Range of motion examination of his left shoulder was normal and pain-free.  After repeat testing, the Veteran's right and left shoulder ranges of motion remanded the same.   The examination was not performed immediately after repeated use over time, and the examiner indicated that the results were neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss.  The Veteran did have pain, fatigue, and lack of endurance associated with his right shoulder use over time and during flare-ups of symptoms; however, the examiner was unable to express the functional loss in terms of range of motion.  

The Veteran had normal muscle strength bilaterally and no muscle atrophy or joint ankylosis.  The Veteran had positive empty-can (rotator cuff), external rotation/infraspinatus strength (infraspinatus tendinopathy or tear), and lift-off subscapularis (subscapularis tendinopathy or tear) tests for his right shoulder.  The examiner noted the Veteran had right shoulder instability, right shoulder mechanical symptoms (such as clicking or catching), but no history of recurrent dislocation of the glenohumeral joint.  The examiner noted there was no indication of a clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition.  There was no indication of flail shoulder, nonunion or fibrous union of the humerus.  There was no indication of malunion of the humerus.  X-rays did not show traumatic arthritis.  The examiner diagnosed a "questionable grade 1 AC separation. "  The examiner noted that the Veteran had "severe restricted range of motion and pain from rotator cuff tear status post repair with no overhead movement and limited lifting, which limited his work as a truck driver and dispatcher."  

A September 2016 VA treatment record noted that the Veteran needed a hot pack for his shoulder during physical therapy as he had played 36 holes of golf over the weekend.

October 2016 x-rays of the Veteran's shoulders revealed degeneration at the left AC joint.

The Board notes that range of motion testing from 2011 to 2016 has included right shoulder active and passive motion greater than shoulder level (90 degrees).  In 2011 and 2012, his flexion and abduction were noted to be limited to 120 degrees.  However, by 2013, the Veteran testified that his range of motion in his right shoulder had lessened since he was first rated in 2012.  He reported he could no longer raise his arm so that he could touch the back of his shoulder, that his shoulder was sore all the time, and that it would "pop" a lot.  By 2016, the Veteran was provided a VA examination where his abduction was limited to 105 degrees.  Additionally, the Veteran reported that during a flare-up of symptoms he could not reach over his head, and the examiner noted that the Veteran had had "severe restricted range of motion and pain from rotator cuff tear status post repair with no overhead movement and limited lifting."  These findings are somewhat contradicted by the September 2016 physical therapy note which indicated the Veteran was able to play 36 holes of golf over the weekend.  

Given that the 2016 examiner agreed that the Veteran would be limited in using his right shoulder above his head, and the Veteran's statements that during a flare-up he could not do overhead movement, the Board finds that a 20 percent rating is warranted for limitation of movement at shoulder level.  Notably, this rating is provided even though physical objective examination, including repeat testing, showed that the Veteran had motion greater than 90 degrees.

Although the Veteran argued in 2013 that his right shoulder condition had worsened significantly since he was initially rated in 2012, he did not did not indicate that he was unable to lift his shoulder above shoulder height (overhead) until 2016.  During the 2013 hearing, the Veteran stated he could not "go over and touch the back of his shoulder," but that does not indicate that his flexion and abduction were limited to 90 degrees.  VA examinations and treatment records from prior to 2016 showed flexion and abduction to 120 degrees or greater.  Records also indicated the Veteran continued to be able to golf and use the overhead pulleys and shoulder wheel in 2015.  Therefore, the Board finds that an increased 20 percent rating for limitation of right shoulder movement to shoulder height is warranted from March 4, 2016.  A rating in excess of 10 percent for right shoulder disability prior to March 4, 2016 is not warranted as the Veteran continued to have movement to at least 120 degrees, and he did not report flare-ups during his 2012 examination, nor describe an inability to raise his arm above shoulder height during his RO hearing.  He was also able to play golf and use the overhead pulleys during physical therapy prior to March 4, 2016.

In sum, staged ratings have been provided in the Board decision.  The Veteran's right shoulder disability does not warrant a rating in excess of 10 percent prior to March 4, 2016, and warrants a 20 percent thereafter.

Scars

Currently, the Veteran is in receipt of staged ratings for his right shoulder scar.  He has a noncompensable rating for his right shoulder scar from September 9, 2011, and a 10 percent rating from August 31, 2012.  Additionally, the Veteran is service-connected for his left knee disability from September 9, 2011, and has a separate noncompensable rating for a left knee scar from April 1, 2014, in association with his left TKA.

The Veteran's right shoulder and left knee scars are rated under DC 7804.  Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that the Veteran had a repair of a ligament rupture in his left knee during service, and, therefore, had a scar from left knee surgery in service. 

During the May 2012 VA fee-basis examination, during the evaluations of the left knee and right shoulder, the examiner selected the option that the Veteran had a scar that was painful and/or unstable or had a total area greater than 39 sq. cm., which indicated that an additional scar examination was necessary.  The May 2012 scar examination noted the Veteran had two scars, one secondary to left knee surgery and one secondary to right shoulder surgery.  The examiner failed to answer the questions regarding whether the scars were painful or unstable.  The right shoulder scar was linear and measured 10 cm by 1 cm.  The left knee scar was linear and measured 15 cm by 1 cm.  The examiner noted that the scars did not result in limitation of function or impact his ability to work.  A June 2012 addendum noted the Veteran's scars were not painful or unstable.  

Again, during the December 2012 VA fee-basis examination, during the evaluations of the left knee and right shoulder the examiner indicated that a scar questionnaire should be completed due to a scar that was either painful and/or unstable or greater than 39 sq. cm.  The December 2012 scar examination, however, noted that the Veteran's scars were not painful or unstable.  His right shoulder scar measured 15 cm by 1 cm.  His left knee scar at that time measured 16 cm x 1 cm.  He had no disfiguring or nonlinear scars.  He had no limitation of function due to his scars.  He had no other pertinent physical findings, such as muscle or nerve damage, related to his scars.  The examiner noted that "the impact of the scar on the claimant's ability to work is hard time lifting."

During his November 2013 formal RO hearing, the Veteran testified that his right shoulder scar was tender.  Additionally, if he had heavy clothing on, such as a jacket, the scar was painful due to the weight of the clothing pushing on it.  He also reported that the scar became "real tender" when he was trying to bathe.  The Veteran did not remember being asked whether his scar was painful during his last examination of his shoulder.  

In March 2016, the Veteran was afforded another VA scar examination.  The Board notes that during this examination his left knee scar has changed following a TKA.  The Veteran was noted to have a right shoulder surgery scar, present since 1991.  He had additional right carpal tunnel surgery scar, and bilateral knee surgery scars.  The Veteran reported that two of his scars (right shoulder and left knee) were painful, describing the pain as tender.  The scars were not unstable.  The right shoulder scar was linear and 10 cm by 0.2 cm.  His left knee scar was linear and 21 cm by 1.5 cm.  The Veteran did not have any nonlinear scars of the trunk or extremities.  He did not have any scars of the head, face, or neck.  The examiner noted that none of the Veteran's scars resulted in limitation of function.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms (such as muscle or nerve damage) associated with any of his scars.  The Veteran's scars did not have a functional impact on his ability to work.

The Board notes that the 2012 examinations appear to contradict themselves in that the examinations of the left knee and right shoulder resulted in the examiner's referring the Veteran for a scar examination due to either a painful and/or unstable scar or a scar measuring greater than 39 sq. cm., but when undergoing the scar examination, the Veteran's scars were noted to be smaller than 39 sq. cm. and neither were noted to be painful or unstable.  In 2013, the Veteran provided testimony that his right shoulder scar was painful.  The Board notes the Veteran did not address his left knee scar as it was not specifically on appeal.  The May 2016 rating decision which provided the increased 10 percent rating for a right shoulder scar from August 31, 2012 indicated that the Veteran filed his claim for an increased rating on August 31, 2012.  However, the Veteran's claim for an increased rating for his right shoulder disability had remained on appeal since September 2011.  Given that scars tend to be static, the contradictory 2012 examination reports, and the Veteran's 2013 and 2016 statements indicating painful right shoulder and left knee scars, the Board finds that a 10 percent rating for two painful scars is warranted from September 9, 2011 (date of service connection/claim).  

A rating in excess of 10 percent for right shoulder and left knee painful scars is not warranted.  A 20 percent rating under DC 7804 requires three or four qualifying scars.  DC 7800 (burn scars of the head, face or neck), 7801 (deep burn scars not of the head, face or neck), 7802 (superficial burn scars of the head, face or neck), and 7805 (other disabling effects) are not applicable to the Veteran's right shoulder and left knee scars.  The examinations and the Veteran's statements do not indicate that his right shoulder scar has resulted in functional impairment.  


Credibility

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Veteran has provided credible statements regarding his pain, limitation of motion, and stability regarding his left knee, right shoulder, and scar disabilities.  His statements, and their timing during his appeals, have been taken into account in providing increased ratings.


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee arthritis due to limitation of motion is denied.

Entitlement to a separate 10 percent rating for left knee subluxation and instability is granted, effective September 9, 2011.

Entitlement to an initial rating in excess of 10 percent for right shoulder strain prior to March 4, 2016, is denied.

Entitlement to an initial rating of 20 percent for right shoulder strain, effective March 4, 2016, is granted.

Entitlement to an initial 10 percent rating for two painful scars (right shoulder and left knee) prior to August 31, 2012, is granted.

Entitlement to a rating in excess of 10 percent for two painful scars (right shoulder and left knee) is denied.


REMAND

Left knee and PTSD

In May 2016, the Veteran received a Statement of the Case (SOC) addressing his claim for an increased rating for his left knee from April 1, 2014.  The Veteran's claim for an increased rating for his left knee includes a request for an extension of a temporary total rating based on convalesce following left knee replacement surgery.  

Also in May 2016, the Veteran received an SOC addressing his claim for service connection for PTSD.  

In June 2016, the Veteran submitted two substantive appeals, one each pertaining to the above SOCs.  The Veteran indicated on both substantive appeals that he would like a Board hearing at his local RO.  In April 2017, the Veteran's representative submitted a statement that the Veteran would like to be scheduled for video hearings.  As of the date of this Board decision, the Veteran has not been scheduled for a hearing, so the Board will remand for the hearing to be scheduled.

CTS

In the December 2015 remand, the Board directed that a VA evaluator provide an additional opinion regarding the Veteran's right carpal tunnel syndrome and any possible link between the Veteran's honorable period of service, his service-connected right little finger arthritis, and his service-connected right shoulder disability.  

Service treatment records indicate that the Veteran injured the PIP joint of his right little finger in 1984.  The Veteran is service-connected for this injury.  He additionally fell on his right shoulder and elbow in February 1986 with tenderness over an [illegible] bone in his right elbow.  A May 1989 x-ray was negative, but a May 1990 x-ray showed a possible old evulsion trauma or fracture of the ossification at the triceps insertion.

The Veteran has argued that he developed right CTS as a result of his in-service injuries, or possibly secondary to his service-connected right finger and right shoulder disability.  VA examination opinions were requested.  Notably, the May 2016 VA examiner opinion regarding whether the Veteran's right shoulder disability caused or aggravated his right CTS argued that the Veteran did not have right CTS.  The examiner stated that there was no evidence of right CTS supported by the electronic record and that the Veteran had not undergone an EMG, as was cited by the September 2013 examiner.  The Board notes that the Veteran had EMG testing of his right hand in December 2010 and January 2011, both of which indicated right CTS.  As this medical opinion is based on an inaccurate review of the record, the Board will remand for an additional examination and nexus opinions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at the Muskogee, Oklahoma RO in accordance with his request, pertaining to his claims for service connection for PTSD and an increased rating for his left knee disability from April 1, 2014, to include extension of a temporary total rating.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  Schedule the Veteran for a VA examination to determine the etiology of his right carpal tunnel syndrome.  Following a review of the electronic claims file, examination and interview of the Veteran, the examiner should address the following:

a.  Is it at least as likely as not (50/50 probability or greater) that the Veteran's right CTS is due to his honorable period of service from September 1980 to July 9, 1988?  In providing this opinion, address the Veteran's 1984 injury to his right little finger and 1986 injuries to his right shoulder and elbow.

b.  Is it at least as likely as not (50/50 probability or greater) that the Veteran's right CTS is due to or aggravated (beyond the natural progression) by his right little finger arthritis?

c.  Is it at least as likely as not (50/50 probability or greater) that the Veteran's right CTS is due to or aggravated (beyond the natural progression) by his right shoulder disability?

If the examiner determines that the Veteran's carpal tunnel syndrome is aggravated by one or more of the Veteran's service-connected disabilities, the examiner must determine a baseline level of severity of the carpal tunnel syndrome, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.

The examiner must discuss the medical rationale for all opinions expressed.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the fullest extent, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


